1    Ye
2
3
4
5
6
7
8
9
10
11
12
                                UNITED STATES DISTRICT COURT
13
                           EASTERN DISTRICT OF CALIFORNIA
14
15   DEBORA PHILPOTT, an individual, on         Case No. 2:19-cv-00928-MCE-DB
     behalf of herself and others similarly
16   situated,                                  ORDER ON JOINT STIPULATION
                                                AND MOTION TO EXTEND TIME
17                 Plaintiff,                   FOR DEFENDANT TO FILE
                                                RESPONSIVE PLEADING
18            v.
19   PANERA, LLC, a Delaware Limited            Complaint Filed: April 11, 2019
     Liability Company; and DOES 1 through
20   50, inclusive,
21                 Defendants
22
23
24
25
26
27
28

                           ORDER ON JOINT STIPULATION AND MOTION TO
                     EXTEND TIME FOR DEFENDANT TO FILE RESPONSIVE PLEADING
     57644540v.1
1             After consideration of the Joint Stipulation and Motion to Extend Time for
2    Defendant to File Responsive Pleading (ECF No. 8) filed by Plaintiff Debora Philpott and
3    Defendant Panera, LLC, and for good cause showing, the Court hereby GRANTS the
4    requested extension. Defendant shall have through and including July 26, 2019 to
5    respond to Plaintiff’s Complaint.
6             IT IS SO ORDERED.
7    Dated: July 2, 2019
8
9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   1
                         [PROPOSED] ORDER ON JOINT STIPULATION AND MOTION TO
                        EXTEND TIME FOR DEFENDANT TO FILE RESPONSIVE PLEADING
     57644540v.1
